Per Curiam.

It appearing that the one-year terms to which the respondents were elected to the board of trustees of the association on July 29, 1957, have expired, and that those of the respondents who continue to hold office as such trustees do so by authority of their re-election at the regular annual membership meeting of the association duly held on July 29, 1958, the questions presented by this appeal have become moot. The motion to dismiss the appeal is, therefore, sustained, and the appeal is dismissed on authority of Miner v. Witt, City Clerk, 82 Ohio St., 237, 92 N. E., 21.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.